                  IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI

SHERRIE LADD                               )
    Plaintiff                              )
                                           )
VS.                                        )   Case No. 6:21-cv-03158
                                           )
AMERICAN GLASS AND                         )
ALUMINUM, INC.                             )
    Defendant                              )   JURY TRIAL DEMANDED

                                   COMPLAINT

PLAINTIFF, by counsel, sets forth her Complaint against Defendant as follows:

   1. Plaintiff demands a trial by jury on all matters so triable.

   2. The events giving rise to this cause of action occurred in Greene County,
      Missouri.

   3. The amount in controversy exceeds $25,000.00.

   4. Plaintiff is a natural person residing in Greene County, Missouri.

   5. Defendant is a Missouri Corporation doing business at 2801 N. LeCompte Rd.,
      Springfield, Missouri.

   6. Plaintiff was an employee of Defendant in Greene County, Missouri between
      November 2017 and April 2020 as a factory worker.

   7. Defendant terminated Plaintiff’s employment on or about April 3, 2020.

   8. Defendant’s stated reason for terminating Plaintiff’s employment was that
      Plaintiff had allegedly created a COVID-19 safety risk.

   9. Defendant did not create a risk to employees of contracting COVID-19.

   10. Defendant knew that Plaintiff had not created a risk to employees of
       contracting COVID-19.

                                       Count I

   11. This Count is brought pursuant to Title VII of the Civil Rights Act of 1964 and
       the Missouri Human Rights Act.

   12. Plaintiff is female.



         Case 6:21-cv-03158-LMC Document 1 Filed 06/21/21 Page 1 of 5
   13. While Plaintiff was employed by Defendant, Defendant only had a single
       female restroom available for employees, located in Defendant’s office area.

   14. Plaintiff was not permitted to use the only female bathroom on Defendant’s
       premises while employed by Defendant.

   15. While employed by Defendant, Plaintiff was subjected to severe and pervasive
       harassment against her based on her sex, including:

         a. Unwelcome comments of a sexual nature by Plaintiff’s supervisor.

         b. Unwelcome gestures of a sexual nature by Plaintiff’s supervisor.

         c. Unwelcome touching of a sexual nature by Plaintiff’s supervisor.

   16. Plaintiff complained about the above-stated harassment to Defendant.

   17. Defendant refused to put a stop to the aforesaid unwelcome harassment.

   18. The above harassment was severe and pervasive enough and caused severe
       mental and emotional distress to Plaintiff.

   19. Defendant terminated Plaintiff’s employment in retaliation for complaining
       about the aforesaid unwelcome harassment.

   20. Defendant’s actions were willful, wanton, and made with reckless indifference
       or evil motive.

   21. As a result of Defendant’s actions Plaintiff has been damaged.

   22. On or about June 22, 2020 Plaintiff filed a Charge of Discrimination with the
       Missouri Commission on Human Rights (MCHR) and Equal Employment
       Opportunity Commission (EEOC). Said Charge is attached hereto as Exhibit 1
       and incorporated herein by reference.

   23. The MCHR issued Plaintiff a Notice of Right to Sue on March 30, 2021. A true
       and accurate copy is attached hereto as Exhibit 2 and incorporated herein by
       reference.

   24. The EEOC issued Plaintiff a Notice of Right to Sue on April 1, 2021. A true
       and accurate copy is attached hereto as Exhibit 3 and incorporated herein by
       reference.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, costs, attorney fees, punitive damages, and such other relief as
is just and lawful.




        Case 6:21-cv-03158-LMC Document 1 Filed 06/21/21 Page 2 of 5
                                    Count II

25. Plaintiff incorporates by reference the above paragraphs.

26. This Count is brought pursuant to the Americans with Disabilities Act and the
    Missouri Human Rights Act.

27. In or about May 2019 Plaintiff received an injury to her foot while in the course
    of her employment with Defendant.

28. In or about December 2019 Plaintiff was taken off work by Plaintiff’s doctor
    due to the aforesaid injury and Plaintiff’s foot was placed in an orthopedic boot.

29. In February 2020 Plaintiff was cleared to return to work with light duty.

30. Defendant refused to accommodate Plaintiff’s need for light duty while
    recovering from her injury.

31. Plaintiff returned to work on or about March 24, 2020 and was fully able to
    perform the essential functions of her job with Defendant.

32. Despite Plaintiff’s ability to perform the essential functions of her job,
    Defendant regarded Plaintiff as disabled and unable to perform her job.

33. On or about April 3, 2020 Defendant terminated Plaintiff’s employment.

34. Defendant terminated Plaintiff’s employment because Defendant erroneously
    regarded Plaintiff as being disabled.

35. Defendant’s actions were willful, wanton, and made with reckless indifference
    or evil motive.

36. As a result of Defendant’s actions Plaintiff has been damaged.

37. On or about June 22, 2020 Plaintiff filed a Charge of Discrimination with the
    Missouri Commission on Human Rights (MCHR) and Equal Employment
    Opportunity Commission (EEOC). Said Charge is attached hereto as Exhibit 1
    and incorporated herein by reference.

38. The MCHR issued Plaintiff a Notice of Right to Sue on March 30, 2021. A true
    and accurate copy is attached hereto as Exhibit 2 and incorporated herein by
    reference.

39. The EEOC issued Plaintiff a Notice of Right to Sue on April 1, 2021. A true
    and accurate copy is attached hereto as Exhibit 3 and incorporated herein by
    reference.




     Case 6:21-cv-03158-LMC Document 1 Filed 06/21/21 Page 3 of 5
WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, costs, attorney fees, punitive damages, and such other relief as
is just and lawful.

                                     Count III

   40. Plaintiff incorporates by reference the above paragraphs.

   41. This count is brought pursuant to the Missouri Worker’s Compensation Law.

   42. Following Plaintiff’s work-related injury in December 2019 Plaintiff exercised
       one or more of her lawful rights under the Missouri Worker’s Compensation
       Law, including:

         a. Seeking medical attention.

         b. Seeking or obtaining legal representation.

         c. Pursuing a claim for compensation under the law.

         d. Requesting light or restricted duty as a result of a work injury.

         e. Taking or obtaining time off work due to an injury.

   43. Defendant terminated Plaintiff’s employment in retaliation for exercising one
       or more of the above rights.

   44. Defendant’s actions were willful, wanton, and made with reckless indifference
       or evil motive.

   45. As a result of Defendant’s actions Plaintiff has been damaged.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, costs, attorney fees, punitive damages, and such other relief as
is just and lawful.

                                     Count IV

   46. Plaintiff incorporates by reference the above paragraphs.

   47. This count is brought pursuant to the Family and Medical Leave Act (FMLA).

   48. Plaintiff suffers from migraine headaches for which she seeks medical care.

   49. In or about late 2018 Plaintiff requested and obtained intermittent leave under
       the FMLA.

   50. Plaintiff was a qualifying employee and Defendant was a qualified employer



        Case 6:21-cv-03158-LMC Document 1 Filed 06/21/21 Page 4 of 5
      under the FMLA.

   51. Defendant terminated Plaintiff’s employment in retaliation for requesting and
       exercising intermittent leave under the FMLA.

   52. Defendant terminated Plaintiff’s employment in retaliation for exercising one
       or more of the above rights.

   53. Defendant’s actions were willful, wanton, and made with reckless indifference
       or evil motive.

   54. As a result of Defendant’s actions Plaintiff has been damaged.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, costs, attorney fees, punitive damages, and such other relief as
is just and lawful.


                                    LAMPERT LAW OFFICE, LLC

                                    By:/s/ Raymond Lampert_________
                                      Raymond Lampert, #57567
                                      2847 S. Ingram Mill Rd., Ste A-100
                                      Springfield, MO 65804
                                      Phone: (417) 886-3330
                                      Fax: (417) 886-8186
                                      ray@lampertlaw.net
                                      Attorney for Plaintiff




        Case 6:21-cv-03158-LMC Document 1 Filed 06/21/21 Page 5 of 5
